DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 were previously pending and subject to a non-final rejection dated August 24, 2021. In the Response, submitted on October 25, 2021, claims 1, 5, 8, and 11-12 were amended; and claim 9 was cancelled. Therefore, claims 1-8 and 10-15 are currently pending and subject to the following final rejection.

Response to Arguments
Applicant’s Remarks on Page 7 of the Response, regarding the previous objection to claims 5-7 have been fully considered and are found persuasive, as Applicant has amended the claims or overcome the objection. 

Applicant’s Remarks on Pages 7-11 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101 have been fully considered, but are not found persuasive.  
On Pages 7-8 of the Response, Applicant states “The claims now comprise an external computing device (e.g., a smart phone, desktop/laptop computer, etc.) which is communicatively coupled to the restaurant server via the Internet or a local area network...The applicant respectfully submits that the specially-programmed machine of 
Examiner respectfully disagrees that “an external computing device” that is communicatively coupled to the restaurant server “through the Internet or local area network” is particular machine, as Applicant alleges. Rather, Paragraph [0103] of Applicant’s PG Publication describes the mobile device at a high-level of generality (mobile devices 1330 such as smartphones, tablets, and e-readers, a website 1340…) such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Furthermore, “ [a]ccelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” and “[m]ere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)” does not show an improvement in the computer-functionality and therefore does not make the claim eligible (See MPEP 2106.05(a)(I)). Thus, Applicant’s arguments are not found persuasive.
On Pages 10-11 of Response, Applicant discusses U.S. Patent Application Publication No. 2017/0323375 to Slater et al. (hereinafter “Slater”), and states “…examiner’s citation to the Slater patent as teaching certain limitations of the claimed invention shows that the claimed invention contains at least one meaningful limit on the abstract idea.”
Examiner notes, “[a]lthough the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).” (emphasis added) Therefore, Applicant’s arguments regarding the Slater reference (which was subsequently issued) are moot and not persuasive. 

Applicant’s Remarks on Page 12 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 112(b) have been fully considered, and are found persuasive, as Applicant as amended the claims to overcome the rejection.  

Applicant’s Remarks on Pages 12-15 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered, but are not found persuasive or are moot in view of the amended references.
On Page 12 of the Response, Applicant states “Slater does not teach….send customized instructions to restaurant staff, wherein the customized instructions detail exact times when to prepare each item in the order”, and “the claimed invention manages and accurately determines when each food item in an order needs to be prepared such that when the patron(s) sits at his or her table, each food item is ready at the same time and in the optimal state for consuming”. 
Examiner respectfully disagrees and notes Para. 44 of Slater states “… a red border is disposed around the orders needing to be prepared immediately in order to satisfy a customer that is scheduled for arrival or pickup with the next 10-15 minutes. By another approach, an amber or yellow border is drawn around orders that need to be prepared within a moderate amount of time, such as within the next 30 minutes.” (emphasis added) That is, “immediately…within the next 10-15 minutes” and “within a moderate amount of time….within the next 30 minutes” teach Applicant’s claimed “detail exact times when to prepare each item in the order”.
Furthermore, Examiner notes the features upon which applicant relies (i.e., “the claimed invention manages and accurately determines when each food item in an order In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On Page 13 of the Response, Applicant states “Wallace does not teach…receive an acknowledgment confirming the earliest arrival time from the external computing device….because Wallace requires payment for the acknowledgment…whereas the claimed invention does not.”
Examiner notes it appears Applicant is arguing that Wallace’s requirement for payment prevents Wallace from teaching “receiving an acknowledgment confirming the earliest arrival time”. Examiner respectfully disagrees and notes, that Paras. 38-39 of Wallace 
On Page 13 of the Response, Applicant states “Koki does not teach….a database, wherein the database comprises a customer profile and meal preparation times” because “Koki discloses a storage unit…but…a storage unit is not equivalent to a database…Storage has rough search capabilities but generally is not intended to support detailed queries or data retrieval….Databases are structured systems designated to hold individual data elements in referentially sound structures that maintain data integrity, data lineage and support detailed and aggregated reporting…”
Examiner respectfully disagrees and notes a database is “a usually large collection of data organized especially for rapid search and retrieval (as by a computer)” (Merriam-Webster). Paras. 29-30 and 38 of Koki explain that storage unit 22 stores “various types of information. Specifically….reservation information D1 and reservation table D2…reservation information D1 is composed of one or more pieces for information… reservation processing unit 211 updates the reservation table D2 when the reservation information D1 is updated, and stores the updated reservation table D2 in the storage unit 22” and Para. 69 explains “when a course meal is included in the reservation information D1 as the content of reservation, the control unit 21 may calculate the cooking start time for a dish to be served to the user….”. That is, Koki discloses a storage unit that stores various types of information including the reservation information (a large collection of data) wherein the control unit access the reservation information to calculate the cooking start time (for search and retrieval). Thus, under broadest reasonable interpretation, the storage unit of Koki discloses Applicant’s (broadly) claimed “a database”.  Examiner further notes, “[t]he elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d See MPEP 2131) Thus, Applicant’s arguments are not found persuasive. 

On Page 14 of the Response, Applicant states “Moreover, Koki…discloses a time schedule for a plan….Koki does not disclose sending of information to the cooks or food staff, regarding exact times and order which to prepare each food item in each of the dishes.”
Examiner notes the features upon which applicant relies (i.e., “sending of information to the cooks or food staff, regarding….order which to prepare each food item in each of the dishes.”) are not recited in the rejected claim(s). Rather, the claim merely recites “send customized instructions to restaurant staff, wherein the customized instructions detail exact times when to prepare each item in the order” and is silent on the “order” in which to prepare each food item. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in response to applicant's arguments against the Koki reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 62/956,293; 17,037,200; 62/956,289; 16/993,488; and 17/037,200 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-14 (e.g., including but not limited to: “calculate an earliest arrival time….” in claim 1 and similarly claim 8) – as noted in the Acceleration Examination Support document, Section 9(E) dated March 29, 2021; and therefore, will only be given the earlier filing date of January 29, 2021 for U.S. Provisional Application No. 63/143,326.




Claim Objection
Claim 10 is objected to for the following informality: Claim 10 depends from cancelled claim 9. For examination purposes claim 10 will be interpreted as being dependent from independent claim 8. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 1-7 are directed to a system comprising a server (i.e., a machine); and claims 8, and 10-14 are directed to a method (i.e., a process) and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 1 and 8 substantially recite: receiving a customer's request for a reservation from a user; receiving an order associated with the reservation from the user; calculating an earliest arrival time for the customer, wherein the earliest arrival time is the earliest a user could be seated and receive the order in an optimal state and is based on a scheduling algorithm, a waitlist algorithm, the profile of the customer, and the meal preparation time of the order; sending the earliest arrival time to the user; receiving an acknowledgement confirming the earliest arrival time from the user/originating from the user; sending customized instructions to restaurant staff, wherein the customized 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions, managing personal behavior, and following rules or instructions). Therefore, the claims recite an abstract idea.
The mere recitation of generic computer components ((i) a database (comprising a customer profile and meal preparation times) in claim 1; (ii) a restaurant server comprising a first plurality of programming instructions stored on a memory of, and operating on a processor of, a computing device in claim 1/a restaurant server in claim 8, and (iii) an external computing device (wherein the server and external computing device are commutatively coupled through the Internet or a LAN) in claims 1 and 8, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Therefore, claims 1 and 8 still recite an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1 and 8 as a whole amount to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
Claims 1 and 8 recite the additional elements of:((i) a database (comprising a customer profile and meal preparation times) in claim 1; (ii) a restaurant server comprising 
 The additional element of (i) a database (comprising a customer profile and meal preparation times) is recited at a high-level of generality (See Para. 139 of Applicant’s PG Publication disclosing databases 34), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a restaurant server comprising a first plurality of programming instructions stored on a memory of, and operating on a processor of, a computing device, is recited at a high-level of generality (See Paras. 134-135 and 137 of Applicant’s PG Publication disclosing servers, programs instructions, memory, and computing devices including processors), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
The additional element of (iii) an external computing device (wherein the server and external computing device are commutatively coupled through the Internet or a LAN), is recited at a high-level of generality (See Paragraph 103 of Applicant’s PG Publication describes the mobile device at a high-level of generality (mobile devices 1330 such as smartphones, tablets, and e-readers, a website 1340…) such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1 and 8 are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A, Prong Two in claims 1 and 8, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it.” The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B, and is directed to an abstract idea. A
Therefore, the additional elements of: (i) a database (comprising a customer profile and meal preparation times) in claim 1; (ii) a restaurant server comprising a first plurality of programming instructions stored on a memory of, and operating on a processor of, a computing device in claim 1/a restaurant server in claim 8, and (iii) an external computing device (wherein the server and external computing device are commutatively coupled through the Internet or a LAN) in claims 1 and 8; do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B in claims 1 or 8. Thus, even when viewed as a whole/ordered combination, nothing in claims 1 or 8 
Dependent claim 2, 4, and 11-14 recite details of: (storing) staff data, inventory data, sales data, and locality data (claim 2); facilitating bill splitting if there are two or more customers associated with the order (claims 4 and 11); offering discounts on preferred items, wherein preferred items are based in part on the customer's profile (claim 12); the preferred items are based in part on the inventory data (claim 13); and the preferred items are based in part on the sales data (claim 14) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claims 1 and 8, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2, 4, and 11-14 are also ineligible.

Step 2A, Prong Two:
Dependent claims 3 and 10, recite details of updating the locality data – which merely narrows the previously recited abstract idea. Claims 3 and 10 also recite the additional elements of updating the locality data by real-time feeds, which is recited at a high-level of generality (See Paras. 102 of Applicant’s PG Publication disclosing real time feeds) such that when viewed as whole/ordered combination, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (real-time technology) (See MPEP 2106.05(h)).
Accordingly, the additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they 
Step 2B 
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally linking the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of a real-time feed to update the locality data does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 3 and 10 are ineligible. 

Step 2A, Prong Two:
Dependent claim 5, recites details offering discounts on preferred items, wherein preferred items are based in part on the customer's profile – which merely narrows the previously recited abstract idea. Claim 5 also recite the additional elements of an orders module, comprising a second plurality of programming instructions stored in the memory and operating on the processor, which is recited at a high-level of generality (See Paras. 102, 134-135 and 137 Applicant’s PG Publication disclosing the orders module, servers, See MPEP 2106.05(f)). 
Accordingly, the additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B 
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B
Therefore, the additional elements of a second plurality of programming instructions stored in the memory and operating on the processor, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Dependent claim 6-7 recite details of: the preferred items are based in part on the inventory data (claim 6); and the preferred items are based in part on the sales data (claim 7) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claims 1 and 5, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 6-7 are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “wherein the earliest arrival time is the earliest time a user…could be seated and receive the order in an optimal state”.  The term "optimal state" is a relative term which renders the claim indefinite. The term “optimal state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope the food order is brought out when the order is at its best.” (emphasis added) “When the order is at its best” does not provide a standard for ascertaining what the optimal state is, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be interpreted as reciting “receive the order at an optimal temperature”. 
Claim 10 recites the limitations “the locality data” in line 1. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, the claim will be interpreted as reciting “locality data”. 
Claims 2-7, and 11-14 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0250737 to Wallace et al. (hereinafter “Wallace”) in view of U.S. Patent Application Publication No. 2017/0278204 to Mimassi (hereinafter “Mimassi”) in view of U.S. Patent Application Publication No. 2017/0323375 to Salter et al. (hereinafter “Slater”) and further view of U.S. Patent Application Publication No. 2019/0318278 to Koki (hereinafter “Koki”).
In regard to claim 1, Wallace discloses a database, wherein the database comprises a customer profile; and a restaurant server comprising a first plurality of programming instructions stored on a memory of, and operating on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor, causes the processor to perform actions (Paras. 58, and 91) (The invention discloses an integrated client-server/internet/cloud system 300 (i.e., a restaurant server). Server 340b may include or connect to an order management database which keeps track for each order-placing user (e.g., user Urn, where m is an  a database comprising a customer profile). The invention can be implemented by computer program instructions. These computer program instructions may be provided to a digital processor of a digital programmable computer or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks (i.e., first plurality of programming instructions stored on a memory of, and operating on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor, causes the processor to perform actions).).
Wallace discloses receiving a customer's request for a reservation from an external computing device and wherein the restaurant server and the external computing device are communicatively coupled through the Internet or a local area network; and receiving an order associated with the reservation from the external computing device (Paras. 22, 34, 58-59) (A first computer device used at an initial time and at an initial location to place an order and/or to make a reservation. An integrated client-server/internet/cloud system 300 (i.e., restaurant server coupled to the Internet) is configured to allow end-users thereof (e.g., U1, U2 . . . Urn) to request from respective end-user occupied locations (e.g., LocU1) services from differently located enterprise hosts (i.e., the restaurant server and the external computing device are communicatively coupled through the Internet).)
Wallace discloses calculating an earliest arrival time for the customer, wherein the earliest arrival time is based on a scheduling algorithm, a waitlist algorithm, the profile of 
Wallace discloses sending the earliest arrival time to the external computing device; and receiving an acknowledgement confirming the earliest arrival time 
Wallace discloses receiving a request to pay for the order from the external computing device; and facilitating payment of the order via the external computing device (Paras. 2, 28 and 38-39) (User can pre-pay for the good/services (online/via their smartphone) (i.e., via the external computing device)).
As discussed above, Wallace discloses the earliest arrival time and the external computing device. Wallace does not explicitly disclose or teach, however, Mimassi teaches that the earliest arrival time is the earliest time a user (of the external computing device) could be seated and receive the order in an optimal state (Paras. 27 and 29) (When food items are pre-ordered during creation of the table request, food preparation time estimates for each food item 203, 114 are used to insure that the entire order arrives at optimal temperature (i.e., receive the order in an optimal state) shortly after the patron and their guests are seated at their table 206 (i.e., a user of the external computing device could be seated). This method of predictive table assignment also aids in keeping a restaurant at highest capacity while keeping patron arrival-to-seating times low (i.e., earliest arrival time).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace with seated restaurant services of Mimassi with the motivation having optimal food temperatures to ensure a positive customer experience, as Wallace discloses that requested cooked foods may become cold and/or stale and cold drinks may become too warm or diluted by melting ice if prepared too far in advance.
Wallace in view of Mimassi does not explicitly discloses or teach, however, Slater teaches sending customized instructions to restaurant staff, wherein the customized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace in view of Mimassi with the illustrative device with an associate interface of Slater with the motivation of assisting the associates with management of the food order and ensure a positive customer experience (See Paras. 4 and 43 of Slater).
As discussed above, Wallace discloses the database. Wallace in view of Mimassi and further in view of Slater does not explicitly disclose or teach, however, Koki teaches that the database comprises the meal preparation times (Paras. 29, 30, 38 and 69) (It is possible to determine timings for serving dishes constituting the predetermined course meal, according to a predetermined time schedule (i.e., meal preparation times) (stored in storage unit 22) (i.e., the database comprises). Paras. 29-30 and 38 of Koki explain that storage unit 22 stores “various types of information. Specifically….reservation information D1 and reservation table D2…reservation information D1 is composed of one Koki discloses a storage unit that stores various types of information including the reservation information wherein the control unit access the reservation information to calculate the cooking start time).)
Wallace in view of Mimassi and further in view of Slater does not explicitly disclose or teach, however, Koki teaches receiving a check-in acknowledge from the external computing device;  and sending an alert to wait staff, the alert instructing wait staff to seat the user of the external computing device (Paras. 62-67) (The control unit 21 can identify the user based on the check-in information of the user of user terminal 14 (i.e., receiving a check-in acknowledge from the external computing device)…. identify a seat that is to be used by the user…  may notify all the staff terminals…or may notify one or more staff terminals (i.e., sending an alert to wait staff )…wherein each staff member may be associated with one or more seats…. the display screen P11 of the staff terminal 3A displays content of… the seat (A-1)…and a message urging to guide the user (of user terminal 14) (to their seat) (i.e., the alert instructing wait staff to seat the user of the external computing device).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: modify the database of Wallace in view of Mimassi and further in view of Slater with the stored predetermined time schedules of Koki with See Para. 69 of Koki); and to modify the good/services system of Wallace (See Para. 20 discussing waited-on seating areas) in view of Mimassi and further in view of Slater with the staff terminal/display screen of Koki with the motivation of improving the work efficiency of the staff of a facility (See Para. 67 of Koki).
In regard to claim 8, Wallace discloses receiving a customer's request using a restaurant server for a reservation from an external computing device and wherein the restaurant server and the external computing device are communicatively coupled through the Internet or a local area network; and receiving an order on the restaurant server associated with the reservation from the external computing device (Paras. 22, 34, 58-59 and 91) (A first computer device used at an initial time and at an initial location to place an order and/or to make a reservation. An integrated client-server/internet/cloud system 300 (i.e., restaurant server coupled to the Internet) is configured to allow end-users thereof (e.g., U1, U2 . . . Urn) to request from respective end-user occupied locations (e.g., LocU1) services from differently located enterprise hosts (i.e., the restaurant server and the external computing device are communicatively coupled through the Internet).)
Wallace discloses calculating an earliest arrival time for the customer, wherein the earliest arrival time is based on a scheduling algorithm, a waitlist algorithm, a profile of the customer, and a meal preparation time of the order (Fig. 4B, 5A; Paras. 20, 36-37, 41-44, 47, 51 and 64) (The disclosure relates to technology using resources of wireless networks and personal mobile communicators to track progress of expecting recipients of goods and/or services… to optionally to control arrival times (i.e., arrival time). The 
Wallace discloses sending the earliest arrival time to the external computing device from the restaurant server; and receiving an acknowledgement on the restaurant server confirming the earliest arrival time, the acknowledgment originating from the external computing device (Paras. 2, 28, 38-39; Figs. 4A and 4B) (The proposed appointment time (i.e., earliest arrival time) is sent in Fig. 4A (418) to the recipient via the GUI (i.e., to the external computing device from the restaurant server); and once the order is pre-paid (which may be paid via a smart phone) (i.e., receiving an acknowledgment on the restaurant server confirming the earliest arrival time), the planned reservation or appointment (428) is now changed from the earlier provisional status 214 to the "CONFIRMED" state). 
Wallace discloses receiving a request to pay for the order on the restaurant server, the request originating from the external computing device; and facilitating payment of the 
As discussed above, Wallace discloses the earliest arrival time and the external computing device. Wallace does not explicitly disclose or teach, however, Mimassi teaches that the earliest arrival time is the earliest time a user (of the external computing device) could be seated and receive the order in an optimal state (Paras. 27 and 29) (When food items are pre-ordered during creation of the table request, food preparation time estimates for each food item 203, 114 are used to insure that the entire order arrives at optimal temperature (i.e., receive the order in an optimal state) shortly after the patron and their guests are seated at their table 206 (i.e., a user of the external computing device could be seated). This method of predictive table assignment also aids in keeping a restaurant at highest capacity while keeping patron arrival-to-seating times low (i.e., earliest arrival time).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace with seated restaurant services of Mimassi with the motivation having optimal food temperatures to ensure a positive customer experience, as Wallace discloses that requested cooked foods may become cold and/or stale and cold drinks may become too warm or diluted by melting ice if prepared too far in advance.
Wallace in view of Mimassi does not explicitly discloses or teach, however, Slater teaches sending customized instructions to restaurant staff from the restaurant server, wherein the customized instructions detail exact times when to prepare each item in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace in view of Mimassi with the illustrative device with an associate interface of Slater with the motivation of assisting the associates with management of the food order and ensure a positive customer experience (See Paras. 4 and 43 of Slater).
Wallace in view of Mimassi and further in view of Slater does not explicitly disclose or teach, however, Koki teaches receiving a check-in acknowledge from the external computing device on the restaurant server;  and sending an alert to wait staff using the restaurant server, the alert instructing wait staff to seat the user of the external computing device (Paras.26,  62-67) (The control unit 21 (which is part of the server computer) can identify the user based on the check-in information of the user of user terminal 14 (i.e., receiving a check-in acknowledge from the external computing device)…. identify a seat that is to be used by the user…  may notify all the staff terminals…or may notify one or more staff terminals (i.e., sending an alert to wait staff )…wherein each staff member may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace (See Para. 20 discussing waited-on seating areas) in view of Mimassi and further in view of Slater with the staff terminal/display screen of Koki with the motivation of improving the work efficiency of the staff of a facility (See Para. 67 of Koki).

Claims 2-3, 5-7, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Mimassi and further in view of Slater, and even further in view of Koki, as applied to claims 1 and 8, and even further in view of  U.S. Patent Application Publication No. 2018/0096440 to Lopez et al. (hereinafter “Lopez”).
In regard to claim 2, Wallace discloses wherein the database further comprises locality data (Paras. 36, 43) (Arrival predictions are based on currently known traffic conditions (i.e., locality data).)
Wallace in view of Mimassi and further in view of Slater, and even further in view of Koki does not explicitly disclose or teach, however, Lopez teaches that the database further comprises staff data, inventory data and sales data (Paras. 30, 40) (Content server includes media 118 that includes entity data 124 (i.e., database further comprises) – includes data associated with information about menu items (e.g., data associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace in view of Mimassi and further in view of Slater and even further in view of Koki with the entity data of Lopez with the motivation of making recommendations to encourage changes in user patterns (See Para. 58 of Lopez).
In regard to claims 3 and 10, Wallace discloses wherein the locality data is updated by real-time feeds (Paras. 36 and 46) (Traffic conditions are automatically acquired from the internet).
In regard to claims 5 and 12, Wallace discloses an orders module, comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the processor to: perform actions (Para. 91).
Wallace in view of Mimassi and further in view of Slater and even further in view of Koki does not explicitly disclose or teach, however, Lopez teaches offering discounts on preferred items, wherein preferred items are based in part on the customer's profile (Para. 109; Fig. 8) (….pattern determination module 128 may determine that the user 106 orders a papaya and pepper salad at Restaurant A at a frequency above a predetermined threshold and/or a predetermined number of times such to indicate an affinity between the user 106 and the papaya and pepper salad (i.e., based in part on the customer’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace in view of Mimassi and further in view of Slater and even further in view of Koki with the personalized deals for new dishes of Lopez with the motivation of helping entities find and retain loyal, repeat customers (See Para. 12 of Lopez).
In regard to claims 6 and 13, Wallace in view of Mimassi and further in view of Slater and even further in view of Koki does not explicitly disclose or teach, however, Lopez teaches wherein the preferred items are based in part on the inventory data (Para. 40 and 109) (….pattern determination module 128 may determine that the user 106 orders a papaya and pepper salad at Restaurant A at a frequency above a predetermined threshold and/or a predetermined number of times such to indicate an affinity between the user 106 and the papaya and pepper salad. The recommendation module 130 may compare the user pattern with the entity data 124 (which includes availability of menu items) (i.e., based in part on the inventory data) and determine that the user 106 may be interested in trying a new papaya pear salmon salad (i.e., preferred items are based in part on).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace in view Mimassi and further in view of Slater and even further in view of Koki with Lopez for the same reasons as discussed above in regards to claims 5 and 12.
In regard to claims 7 and 14, Wallace in view of Mimassi and further in view of Slater and even further in view of Koki does not explicitly disclose or teach, however, Lopez teaches wherein the preferred items are based in part on the sales data (Para. 40 and 109) (….pattern determination module 128 may determine that the user 106 orders a papaya and pepper salad at Restaurant A at a frequency above a predetermined threshold and/or a predetermined number of times such to indicate an affinity between the user 106 and the papaya and pepper salad (i.e., based in part on sales data). The recommendation module 130 may compare the user pattern with the entity data 124 (which also includes data associated with dishes offered at discounted prices) (i.e., based in part on the sales data) and determine that the user 106 may be interested in trying a new papaya pear salmon salad (i.e., preferred items are based in part on).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the good/services system of Wallace in view of Mimassi and further in view of Slater and even further in view of Koki with Lopez for the same reasons as discussed above in regards to claims 5 and 12.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Mimassi, and further in view of Slater, and even further in view of Koki, as applied to claims 1 and 8, and even further in view of  U.S. Patent Application Publication No. 2014/0330654 to Turney et al. (hereinafter “Turney”).
In regards to claims 4 and 11, Wallace in view of Mimassi and further in view of Slater and even further in view of Koki does not explicitly disclose or teach, however, Turney teaches wherein the restaurant server facilitates bill splitting if there are two or more customers associated with the order (Paras. 64-65) (…the user 102 places an order with a restaurant server 118...  the user 102 selects the items on the bill that he intends to pay for… If the user 102 is dining with one or more companions, the user 102 can select fewer than all of the items, leaving the remaining items for his companions).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-payment of the order from the good/services system Wallace in view of Mimassi and further in view of Slater and even further in view of Koki with the itemized bill selection feature of Turney with the motivation of providing an easy, efficient, and fair payment system.

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent No. 10,997,645 to Philibin et al. (hereinafter “Philiben”). Philiben
U.S. Patent Application Publication No. 2014/0244324 to Ford et al. (hereinafter “Ford”). Ford discloses allocating and managing table inventory at restaurants including waitlist reservations and managing waitlists.
U.S. Patent Application Publication No. 2013/0138515 to Taniguchi et al. (hereinafter “Taniguchi”). Taniguchi discloses an order receiving system that receives an order for an item from a customer, receives reference information for determining a condition for starting preparation for provision of the ordered items, sets a condition for starting preparation for provision of the order items, and when that the condition is satisfied, transmitting a preparation start instruction signal to the restaurant staff members.
“Restaurant table reservation using time-series prediction” by Rarh et a.t. (hereinafter “Rahr”) discloses algorithms for managing tables to minimize seating delay. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628